 IntheMatter Of ITALIAN FOODPRODUCTS COMPANY,INC.and NEW-PORT BEACH .CANNERY WORKERS, LOCAL 9, INTERNATIONALFISHER-MEN AND ALLIED WORKERS OF ' AMERICA, AFFILIATEDWITH THEC.I.O.Case No. R-P263.Decided January 31, 1941Jurisdiction:food canning industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.Unit-Appropriate for Collective Bargaining:production employees, excludingsupervisory employees with the authority to hire and discharge; agreementas to.Mr. Arch E. Ekdale,of San Pedro, Calif., andMiss J. Owen,ofLong Beach, Calif., for the Company..Gallagher,Wirin Q Johnson,byMr.William Samuels,ofLosAngeles, Calif.,Mr. Jeff Kibre,of San Pedro, Calif., andMr. HaroldK. ReichnerandMr. John F. Walther,of Newport Beach, Calif., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 10, 1940, Newport Beach Cannery Workers, Local 9,International Fishermen and Allied Workers-of America,affiliatedwith the C.I.0.,1 hereincalledthe Union,filed with the RegionalDirector for the Twenty-first Region (Los Angeles, California) apetition alleging that,a question affecting commerce had arisen con-cerning the representation of employees of Italian Food ProductsCompany, Inc.,,Newport Beach, California,herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On January 8,1941, the1Incorrectly designated in the formal papers as Newport Beach Cannery Workers, LocalNo. 9, C. I. O. This was corrected by stipulation at the hearing.29 N. L. R. B., No. 55.,284 ITALIAN FOOD PRODUCTS285National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor' Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On January 10, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion; and Fish Cannery Workers Union of the Pacific, A. F. L.Pursuant to notice, a hearing was held on January 17, 1941, at New-port Beach, California, beforeW. G. Stuart Sherman, the TrialExaminer duly designated by the Board. The Company and theUnion were represented by counsel and participated in the hearing.Fish Cannery Workers Union of the Pacific, A. F. L., did not ap-pear at the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, -and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rut=ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYItalian Food Products Company, Inc., is a California corporationwith its principal office at Long Beach, California.The Companymaintains and operates a plant in Newport Beach, California, withwhich we are here concerned, where it is engaged in the preparation,processing, and canning of various types of food.From December1,1939, to December 1, 1940, the Company purchased, and cannedfood valued in excess of $500,000.The Company purchased mostof the commodities canned by it in the State of California andshipped over 75 per cent of its canned products to points outsidethe State of California.The Company admits that it is engagedin interstate commerce within the meaning of the Act.IT.THE ORGANIZATION INVOLVEDNewport Beach Cannery Workers, Local 9, International Fisher-men and Allied Workers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to mem-bership all production employees at the Newport Beach plant of the 286DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany, excluding supervisory employees with the authority tohire and discharge.III. THE QUESTION CONCERNING REPRESENTATIONThe Union, claiming to represent a majority of the employees atthe Newport Beach plant of the Company, requested the Companyto bargain with it as exclusive representative of the employees.The Company refused to bargain with the Union until it had beencertified by the Board.A statement of the Regional Director intro-duced in evidence at the hearing shows that the Union representsa substantial number of employees in the alleged appropriate unit?We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and' obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union and the Company agreed at the hearing that the appro-priate unit should consist of all production employees at the New-port Beach plant of the Company, excluding supervisory employeeswith the authority to hire and discharge.We see no reason for de-parting from the desires of the parties.We find that all production employees at the Newport Beach plantof the Company, excluding employees with the authority to hire anddischarge, constitute a unit appropriate for the purposes of collec-tive bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise 'effectuate the policies of theAct.-VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by an2 The Regional Director's statement shows that 23 employees whose names appear on theCompany's pay roll of December 10, 1940, have signed authorization cards in the Unton,There are approximately 75 employees in the alleged appropriate unit ITALIAN FOOD PRODUCTS287election by secret ballot.We find that the employees of the Com-pany eligible to vote in the election shall be those employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following:CONCLUSIONS or LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Newport Beach plant of Italian FoodProducts Company, Inc., Newport Beach, California, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production employees at the Newport Beach plant of theCompany, excluding employees with the authority to hire and dis-charge, constitute a unit appropriate for the purpose of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy, virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section-S, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby'DIRrC'rrD that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bairgainingwith Italian Food Products Company, Inc., Newport Beach, Cali-fornia, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among`all production em-ployees at the Newport Beach plant of the Company who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation and employees 288DECISIONSOF NATIONAL LABORRELATIONS BOARDwho were then or have since been temporarily laid off, but excludingemployees who have the authority to-hire and discharge and employ-ees who have ' since quit or been discharged for cause, to determinewhether or not they desire to be represented by. Newport Beach Can-nery Workers, Local'9, International 'Fishermen and Allied Workersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERFebruary27, 1941On January 31, 1941,the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election,an election by secret ballot was conducted on February 10, 1941, underthe direction and supervision of the Regional Director for the Twenty-first Region(Los Angeles,California).On February 10, 1941, theRegional Director,acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties an Election Report.,As to the balloting and its results,the Regional Director reportedas follows :Total on eligibility list---------------------------------------53Total ballots cast--------------------------------------------39Total ballots challenged--------------------------------------1Total blank ballots -------------------------------------_-----Total void ballots ------------------------- -------------------0Total ballots not counted-------------------------------------1Total ballots counted-----------------------------------------38Total votes for Newport Beach Cannery Workers, Local 9, Inter-national Fishermen and Allied workers' of America, affiliatedwith the C. I 0----------------------------------8Total votes against Newport Beach CanneryWorkers,Local 9,International Fishermen and AlliedWorkers ofAmerica, affili-ated withthe C.I.0--------------------------------------- 30On February 15, 1941, Newport Beach Cannery Workers, Local 9,InternationalFishermen and Allied Workers of America, '.affiliatedwith the C. I. 0., herein called the Union, filed with theRegionalDirector a protest to the election.On February 17, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of National Labor ITALIAN FOOD PRODUCTS289Relations Board Rules and Regulations-Series 2, as amended, issueda Report on Objections, finding that the protest of the Union raisedno substantial or material issues.We have considered the protest of the Union and the RegionalDirector's Report thereon.We are of the opinion that the protestraises no substantial or material issues with respect to the conduct ofthe election.The protest is hereby overruled.The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof Italian Food Products Company, Inc., Newport Beach, California,will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended.IT ISHEREBYORDERED that the petition for investigation and certifi-cation of representatives of employees of Italian Food Products Com-pany, Inc., Newport Beach, California, filed by Newport Beach Can-neryWorkers, Local 9,, International Fishermen and Allied Workers'of America, affiliated with the C. I. 0., be, and it hereby is, dismissed.29 N L R. B., No 55a.